Lumpkin, J.
While the evidence would have authorized a different finding, under the swOrri pleadings, which were used as evidence, and the other evidence introduced, this court can not say that there was an abuse of discretion in granting the injunction.

Judgment affirmed.


All the Justices concur.

W. B. Sloan, for plaintiff in error,
cited, on nuisance: Civil Code, §3861; 20 Ga. 350; 50 Ga. 130; 108 Ga. 680. On estoppel by laches: 118 Ga. 895; 123 Ga. 1; 129 Ga. 557.
J. M. Merritt, contra,
cited Civil Code, §3859; 72 Ga. 172; 122 Ga. 342; 112 Ga. 788; Wood, Nuis. (3ded.) §611; 10 Ohio D. 107; 29 W. Va. 48; 21 Am. & Eng. Ene. L. 695; 42 Ga. 631; 39 Ga. 211; 96 Ga. 425.